Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 1 of 12 PagelD 1

. Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

Mrs. Rahila Tarverdiyeva

Division

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Coinbase Global, Inc., known as Coinbase.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

4.44 ae ae ae ae ae ae ae a ee ae

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Jury Trial: (check one) [|] Yes [_] No

CaseNo. $:QA\-@V- 1 7I7-MsS- SPF

(to be filled in by the Clerk’s Office)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

RAHILA TARVERDIYEVA __
460 Archway Dro
Spring Hill, Hernando County

 

FL 34608 _ —

 

 

404-200-0378; 678-613-2795 _
‘ahilatari469@gmail.com

 

Page | of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 2 of 12 PagelD 2

, Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name Coinbase, Inc Bc
Job or Title (if known) Cryptocurrency exchange platform -

Street Address 548 Market St. #23008

City and County ‘San Francisco a

State and Zip Code CA94104

Telephone Number 888-908-7930: 415-867-2037

E-mail Address (if known) civil.subpoenas@coinbase.com

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

Telephone Number

 

 

E-mail Address (if known)

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

E-mail Address (if known)

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

Page 2 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 3 of 12 PagelD 3

, Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

E-mail Address (if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_] Federal question IX] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
As If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (2ame) Mrs. Rahila Tarverdiyeva , is a citizen of the

 

State of (name) Florida. -
b. If the plaintiff is a corporation

The plaintiff, (name) ; - is incorporated

 

under the laws of the State of (name) - F

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 8
Case 8:21-cv-01717-MSS-SPF Document 1 Filed 07/15/21 Page 4 of 12 PagelD 4

, Pro Se I (Rev. 12/16) Complaint for a Civil Case

Wil.

The defendant, (name) _ , is a citizen of

the State of (name) . Or is a citizen of

(foreign nation)

 

b. If the defendant is a corporation
The defendant, (name) Coinbase, Inc.

4 is incorporated under
the laws of the State of (name) California

, and has its

 

principal place of business in the State of (name) California _

Or is incorporated under the laws of (foreign nation) a - oo

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

As of the date of this filing, those 972 ETH are valued at approximately Two Million One
Hundred Thousand Dollars ($2,100.000.00).

Using a conversion of 1 ETH = $2,160 USD.

Valuation of the stolen funds/assets is calculated using market data compiled by
www.CoinMarketCap.com which takes the volume weighted average of all prices reported at
several dozen cryptocurrency markets serving investors in the United States and abroad.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Page 4 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 5 of 12 PagelID 5

Coinbase Global, Inc., known as Coinbase, is an American company that operates a cryptocurrency exchange
platform. Coinbase is an online platform for buying, selling, transferring, and storing digital currency that lets
you buy and sell all sorts of cryptocurrencies. You can also use Coinbase to convert one cryptocurrency to
another, convert to US Dollars as well.

Coinbase, founded in June 2012 by Brian Armstrong and Fred Ehrsam, is a leading cryptocurrency exchange
and wallet platform headquartered in San Francisco.

I am Plaintiff Rahila Tarverdiyeva has had an account on Coinbase Pro since December 2017 in Atlanta,
Georgia (I was a resident of Georgia). I have been living in Florida since October 2020. And since December
2020, I am a Florida resident.

I secured my account with a strong password and two-factor authentication through DUO Authenticator, I used
this email for my Coinbase account only.

The incident took place in Spring Hill, Florida on November 11, 2020 (2:20 am - 5:15 am).
On that day I had in my Coinbase Pro wallet: $ 291,350 (cash) and cryptocurrency:

27,500 TEZOS; 6500 UNI; 5000 EOS; 80 BCH; 3 BTC

(At that time, the cost was about $ 503,000)

Facts against Coinbase:

1. On November 11, 2020, from 2:20 am to 5:15 am, Coinbase defendants accessed my account without my
permission.

2. Coinbase increased my withdrawal limit from $ 150,000 to $ 400,000 a few hours before the robbery without
my request, and I received an approval email from Coinbase after my account was completely robbed (Nov 11,
11:00 am) but with the date on it : November 10, 2020 (Please see Exhibit A, Page 1).

How could Coinbase approve such a high limit when I remember I couldn't get approval even for the $ 200,000
withdrawal limit?

Coinbase was unable to prove that they received the request from my computer. Coinbase attorney Maribeth
Bushey (maribeth.bushey@coinbase.com ) provided my previous attorney with a fake request, writing themself
(Exhibit A, page 3).

3. Coinbase defendants converted all my funds: US $291,350 (cash); cryptocurrency: 27,500 TEZOS; 6,500
UNI; 5,000 EOS, 80 BCH; 3 BTC to 972 ETH (Ether) without my permission. (Exhibit C, pages 1-5 ).

4. First Coinbase said that someone generated a new API key (with "send a transaction" permission) a few hours
before the robbery, and withdrew all converted funds: 972 ETH in 41 transactions. (Exhibit B, page 1).

5. But Coinbase later reported that the withdrawal was made using a Pro API key (with “send transaction”
permission) I generated on July 3, 2018, but in fact, I never created and never had a Pro API key with “send
transactions” permission. Coinbase was unable to prove that I had such a key (Exhibit B, page 2 )

6. I only created an API key on Coinbase.com (not Coinbase Pro) on July 1, 2018 without permission to “send
transactions” (Exhibit B, page 5). With my API key, no one (not even me) can trade and send transactions
because these icons are disabled (I've added proof that I only created one API key on Coinbase.com, Exhibit B,
pages 3 - 6).

7. During the robbery Coinbase sent me 27 emails that "the withdrawal was canceled because you exceeded your
daily withdrawal limit of $ 400,000" (Exhibit G, Pages 1 - 5).

Despite the fact that the withdrawal failed 27 times, the defendants were able to withdraw $ 52,000.00 in excess
of this fake $ 400,000.00 limit.

I remember that I could not withdraw even $ 300 over the withdrawal limit. In case of 4-5 failures, Coinbase
should block the account.

This once again proves the involvement of Coinbase employees in this crime, because Coinbase Security System
must block my account during these 27 failures.

 

Page 5 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 6 of 12 PagelD 6

8.Coinbase did not block my account when 41 unauthorized transactions occurred.
Coinbase deliberately did not send me notification emails (as usual) that “withdrawals have started,” although I
have enabled this feature (Exhibit C, page 6).

9. Coinbase blocked my account when the robbery was completely done.
10. Coinbase blocked my account for 10 days when $260 left, they said "for security reasons."
11. But in fact, in those 10 days, all evidence was removed by Coinbase defendants from my account, namely:

a) The records for accessing my account (IP address) for the date of the robbery were deleted by Coinbase
(Exhibit D, pages 1 -3).

b) Records of access to my account at the date of the theft have also been removed from my Data (I have
attached the evidence, Exhibit D, page 4).
Please note that only Coinbase employees have access to my Data.

c) 38 out of 41 unauthorized blockchain transactions have been removed from my portfolio (Exhibit F, page 1).
Blockchain shows the transfer of cryptocurrency from.... To.....

d) The records from which the computer was accessed were also deleted (I have attached the evidence, Exhibit
D, page 5).

e) All IP addresses (location address) for 41 of these unauthorized transactions have been deleted, which means
that I will never know from which location (IP address, computer address) all transactions were made
(Attachment from my Data, Exhibit E, pages 2-5).

For your information: I have all records from my Data starting from December 2017. I have provided only these
records that are relevant to the present case. At the request of the Court, I can provide all the records (about
1,100 pages).

12. I opened a dispute with Coinbase 2 times: January 2 and January 27, 2021 and asked them all these questions
about the robbery. Coinbase dismissed my questions and completely ignored me. A month later, my case was
closed "as resolved" without explanation (Exhibit H, pages 1 - 3).

In accordance with Coinbase's User Agreement (clause 8.2.2), they must review my complaint and send a
response from the Customer Complaints Officer within 15 business days.

Coinbase again violated their own "User Agreement" (I have attached this part of the User Agreement, Exhibit
H).

Coinbase sent a misleading email to Mr. Jacob Shargal regarding my complaint (Exhibit H, page 4)

13. Coinbase attorney Michael Cianfrani (michael.cianfrani@coinbase.com) provided my second attorney with
an Excel Spreadsheet showing incorrect blockchain records and missing dates for the date of robbery (I have
attached this Excel Spreadsheet, Exhibit F, pages 2 - 5 ).

I have not received an answer from Michael to my question: where did he get the blockchain records and why
was the date of the robbery missing?

14. After the robbery, I deleted my API key and changed my password, but Coinbase employees (defendants)
were somehow able to access my account and create new BTC and ETH addresses (in November / December
2020 and February 2021) and I can guess the purpose of creating these addresses (I have attached proof - a
screenshot from my account, Exhibit H, page 5a,5b).

Page 6 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 7 of 12 PagelD 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

15. Coinbase has violated several clauses of its own User Agreement (Exhibit H, Pages 6-9).

16. Coinbase violated their own insurance Policy: “The policy insures against theft of digital currency that
results from a security breach or hack, employee theft, or fraudulent transfer”. (Exhibit H, page 10 )

I am Rahila Tarverdiyeva, the undersigned, I confirm and declare that I am the plaintiff

in this matter. What has been said here is true based on my own knowledge and beliefs.

In this complaint, I used facts from my account (Coinbase Pro and Coinbase.com), from emails from Coinbase,
and from my data provided by Coinbase.

I confirm with my signature the accuracy of these facts.

I submitted to the court all the evidence mentioned in this complaint (8 Exhibits: about 40 pages, screenshots)
with explanations.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

1.Defendants in Coinbase intentionally intruded into my Coinbase Pro account.

2.The Coinbase defendants intentionally stole our retirement money using the fact that I am 60 years old and my
husband is 76 y.o. (Financial abuse of the elderly).

3.Coinbase should refund stolen 972 ETH, equal in US dollars.

4.1 have suffered and will be suffering from irreparable harm, and as such, should be able to obtain equitable
damages as well.

5. I demand the court to restore justice and restore my violated civil rights, my right to live without the fear of
the future.

DEMAND FOR JURY TRIAL: I am hereby demanding a trial by jury and trial video reporter as allowed by
law.

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 07/14/2021

Page 7 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 8 of 12 PagelD 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Signature of Plaintiff

ali Yee

Printed Name of Plaintiff Mrs. RAHILA TARVERDIYEVA

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Street Address

 

 

State and Zip Code
Telephone Number

 

E-mail Address

 

Page 8 of 8
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 9 of 12 PagelD 9

The history of my activity regarding my complaint using lawyers:

On Jan. 28, 2021 I hired a lawyer David Silver for my Case:
Florida (Main) Office 11780 W Sample Road Coral Springs,
Florida 33065

Phone: (954) 516-6000

https:/Avww.silvermillerlaw.com

For two months, he only sent Coinbase a “demand letter,” to no avail. Coinbase ignored
his questions about the robbery. He spoke to Coinbase on the phone several times, but |
have no information on what they were talking about. David rarely communicated with
me regarding my Case. For this reason, | terminated the contract with him.

On April 1, 2021 | hired a second lawyer Salar Atrizadeh:
Attorney at Law Law Offices of Salar Atrizadeh
9701 Wilshire Blivd., 10th Floor Beverly Hills,
CA 90212
T: 310-694-3034
Website: www.atrizadeh.com

He filed a Complaint with a SUPERIOR COURT OF CALIFORNIA. This lawyer did not
know anything about the cryptocurrency exchange and, without my knowledge, filed a
complaint with the wrong Department 31 (Personal Injury). | sent a request to the
California Court for dismissal of my Case without prejudice (Case No.: 21STCV13972).
He was also unable to get an answer to my questions from Coinbase.

As the lawyer wasted time and my money on useless calls / emails / interviews with
experts, we terminated the contract.

This lawyer had two conference calls with Coinbase that | was not aware of until |
received an invoice from his secretary that also included fees for those calls. He refused
to tell me what they were talking about.

It is very frustrating when an attorney you trusted to help you with a legal problem has
violated that trust. This resulted in a financial loss to me and my time. The lawyer
violated his obligations to me by misusing the funds that | had provided to cover legal
costs.

This is the reason | present myself.
Case 8:21-cv-01717-MSS-SPF Document 1 Filed 07/15/21 Page 10 of 12 PagelD 10

| am attaching a page from my Sim Card T-Mobile provider. T-Mobile has confirmed that
there have been no suspicious activities with my SIM card over the past year.

For your information, third party hackers cannot access my account without copying or
replacing my SimCard. This means that only Coinbase employees can do all of this
bypassing 2 FAs on my phone.
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 11 of 12 PagelD 11

T mobile

From: Rahila Tarverdiyeva (atlanta_rt@yahoo.com)
To: rahila2904@yahoo.com
Date: Friday, June 4, 2021, 04:31 PM EDT

4:29PM FriJjun4 = 93% >
< Filters e) & 5116
Messages Testhvessaus
Fri, Feb 12, 5:34 PM
Q Search b

Thank you for allowing me to assist you today!
Please rest assured that | addressed all the
concerns you shared with me. Thanks for being a
part of T-Mobile, America’s leader in 5G
coverage. - Gracie(1872557) @T-Mobile

a 5116 3/24/21
Thank you for allowing me
to assist you today! Plea...

Wed, Mar 24, 8:01 PM

Thank you for allowing me to assist you today!
Please rest assured that | addressed all the
concerns you shared with me. Thanks for being a
part of T-Mobile, America’s leader in 5G
coverage. - Joe(1872537) @T-Mobile

a 0 °
*@E@2e@000  -

Sent from Yahoo Mail for iPad
Case 8:21-cv-01717-MSS-SPF Document1 Filed 07/15/21 Page 12 of 12 PagelD 12

Wy Covnlase torah
J 908 noe Lace sal.

ttps://haveibeenpwned.com

';--have i been pwned?

Check if your email or phone is in a data breach

atlanta_baku128@yahoo.com pwned? |

Good news — no pwnage found!

No breached accounts and no pastes (subscribe to search sensitive breac Ter]

 
